Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142851 & (38)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  THIDA HEIDINGER, n/k/a THIDA SAM,                                                                       Brian K. Zahra,
            Plaintiff/Counter Defendant-                                                                             Justices
            Appellant,
  v                                                                SC: 142851
                                                                   COA: 299365
                                                                   Washtenaw CC: 07-000535-DM
  MICHAEL ANTON HEIDINGER,
           Defendant/Counter Plaintiff-
           Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2011                      _________________________________________
         y0426                                                                Clerk